Citation Nr: 0800847	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-27 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for headaches due to multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to June 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Little Rock, 
Arkansas (the RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2007 informal hearing presentation, the veteran's 
representative requested that the case be remanded for a 
current examination as the most recent VA examination for 
headaches was in June 2004, over three years ago.  The 
representative also requested a current examination because 
current treatment records note the ongoing diagnosis of 
migraine headaches but do not refer to the frequency or 
severity of these headaches.  For these reasons, and because 
there appear to be outstanding pertinent treatment records 
which should be associated with the record, a VA examination 
should be scheduled which considers all of the evidence of 
record.

In addition, a review of the record reveals that medical 
records may exist which are pertinent to the claim on appeal 
and have not been associated with the claims folders.  First, 
the record shows that the veteran received treatment for his 
headaches from Dr. Wandal D. Money at the Arkansas Headache 
Clinic and from Dr. Julia McCoy.  The most recent medical 
record from Dr. Money which has been associated with the 
claims folders was dated in January 2003 and indicated that 
the veteran would return to the clinic in two months for 
follow-up.  The most recent medical record from Dr. McCoy was 
dated in January 2003 and noted Dr. McCoy's plans to try a 
new headache medication and that the veteran would be seen 
again in six months.  Second, the record indicates that the 
veteran receives ongoing VA treatment for his multiple 
sclerosis symptoms, and the last VA treatment record 
associated with the file was dated in October 2006.  Third, a 
June 2006 VA outpatient treatment record indicated that the 
veteran was receiving disability benefits from the post 
office, his former employer, and that he had a disability 
benefits claim pending with the Social Security 
Administration (SSA).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
copies of all headache treatment records 
developed since January 2003 from:

a.  Wandal D. Money, M.D., Arkansas 
Headache Clinic, 2215 Wildwood Ave., 
Suite 105, Sherwood, AR  72120; and 

b.  Julia McCoy, M.D., 4000 Richards 
Rd., North Little Rock, AR  72117.

2.  After obtaining any necessary 
identifying information and authorization 
from the veteran, obtain copies of all 
records concerning the veteran's award of 
disability benefits from the United States 
Postal Service.

3.  Associate any pertinent VA treatment 
records with the claims folder, 
particularly treatment records from the 
Central Arkansas Health Care System, 
including the JLM and NLR divisions, 
developed since October 2006.

4.  Develop all records with regard to the 
veteran from the SSA, including medical 
records, associated with his disability 
claim.

5.  Schedule a VA examination to assess 
the nature and severity of the veteran's 
headaches.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should offer an opinion as to 
whether the veteran's headaches are 
manifested by very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  The examiner should 
thoroughly explain the basis for any 
opinion reached.

6.  Then, readjudicate the initial rating 
claim on appeal.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC before the case is returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



